DETAILED ACTION
Claim(s) 1-20 are presented for examination.
Claim(s) 1-20 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201710309784.X submitted on May 4th, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on February 20th, 2020; August 4th, 2020 and March 10th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “UPLINK CONTROL TRANSMISSION USING PHYSICAL UPLINK CONTROL CHANNEL (PUCCH)”. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over RYU et al. (US 2019/0090258 A1) hereinafter “Ryu” in view of Han et al. (US 2014/0029533 A1) hereinafter “Han”.

Regarding Claims 1 and 9,
	Ryu discloses a communication apparatus [see fig. 14, pg. 16, ¶300 lines 1-3, a terminal], comprising: 
	a storage medium including executable instructions [see fig. 14, pg. 16, ¶316 lines 1-4, a memory “1430” storing program information]; and 
[see fig. 14, pg. 16, ¶303 lines 1-3, a controller “1420”]; 
	wherein the executable instructions [see fig. 14, pg. 16, ¶316 lines 1-4, the program information], when executed by the processor [see fig. 14, pg. 16, ¶303 lines 1-3, after being implemented by the controller “1420”], cause the apparatus [see fig. 14, pg. 16, ¶300 lines 1-3, trigger the terminal] to: 
	receive first indication information carried by higher layer signaling [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5; pg. 14, ¶269 lines 1-3, receive DL DCI from the base station through system information or RRC signaling]; 
	obtain [see fig. 10: Step(s) “S1010”/“S1020”, pg. 14, ¶269 lines 1-3; ¶270 lines 1-3, demodulate or decode the DCI], according to the first indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, based on the DCI field (i.e. received in Step “S1010”) which includes the UCI transmission information], a code division multiplexing capability of a physical resource of an uplink control channel [see pg. 10, ¶177 lines 1-5; pg. 15, ¶273 lines 1-4, code division multiplexing (CDM) performed in a time/frequency resource of an uplink control channel (xPUCCH)]; 
	determine the physical resource based on the code division multiplexing capability [see fig. 10: Step(s) “S1020”, pg. 10, ¶177 lines 1-5; pg. 14, ¶270 lines 1-3, identify, whether the UCI transmission information is included in the DCI field according to the code division multiplexing (CDM) performed in the time/frequency resource]; and 
	send uplink control information on the physical resource of the uplink control channel [see fig. 10: Step “S1030”, pg. 14, ¶271 lines 1-3, transmit UCI to the base station through the uplink control channel (xPUCCH)].
	Ryu does not explicitly teach wherein the code division multiplexing capability is indicated by “a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource”.
[see fig. 6, pg. 6, ¶78 lines 1-7; ¶86 lines 1-9, a length-5 orthogonal cover code (OCC) is applied in each slot (i.e. of a subframe) for code division UE multiplexing (CDM)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the code division multiplexing capability is indicated by “a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource” as taught by Han in the system of Ryu for providing a transmit diversity scheme for the physical uplink shared channel (PUSCH) to enhance block error rate (BLER) performance [see Han pg. 1, ¶3 lines 1-6].
	
Regarding Claims 2 and 10,
	The combined system of Ryu and Han discloses the apparatus according to claim 9 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu further discloses wherein the executable instructions [see fig. 14, pg. 16, ¶316 lines 1-4, the program information], when executed by the processor [see fig. 14, pg. 16, ¶303 lines 1-3, after being implemented by the controller “1420”], further cause the apparatus [see fig. 14, pg. 16, ¶300 lines 1-3, trigger the terminal] to: 
	obtain [see fig. 10: Step(s) “S1010”/“S1020”, pg. 14, ¶269 lines 1-3; ¶270 lines 1-3, demodulate or decode the DCI] a first resource index of the physical resource [see pg. 10, pg. 15, ¶273 lines 1-7, the time resource information of the xPUCCH is the subframe index of the xPUCCH on which the UCI is to be transmitted]; 
	obtain [see fig. 10: Step(s) “S1010”/“S1020”, pg. 14, ¶269 lines 1-3; ¶270 lines 1-3, demodulate or decode the DCI] a symbol quantity and a symbol location of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)]; and 
	wherein the physical resource is determined [see fig. 10: Step(s) “S1020”, pg. 10, ¶177 lines 1-5; pg. 14, ¶270 lines 1-3, identify, whether the UCI transmission information is included in the DCI field] further based on the symbol quantity of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, according to the UCI transmission information including the time/frequency resource of the uplink control channel being the symbol index (or the number of symbols)].

Regarding Claims 3 and 11,
	The combined system of Ryu and Han discloses the apparatus according to claim 10 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu further discloses wherein the executable instructions [see fig. 14, pg. 16, ¶316 lines 1-4, the program information], when executed by the processor [see fig. 14, pg. 16, ¶303 lines 1-3, after being implemented by the controller “1420”], further cause the apparatus [see fig. 14, pg. 16, ¶300 lines 1-3, trigger the terminal] to: 
	receive second indication information from a network device [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, receive DL DCI from the base station], wherein the second indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicate the symbol quantity and the symbol location of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)].

Regarding Claims 5 and 13,
	The combined system of Ryu and Han discloses the apparatus according to claim 9 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu further discloses wherein the executable instructions [see fig. 14, pg. 16, ¶316 lines 1-4, the program information], when executed by the processor [see fig. 14, pg. 16, ¶303 lines 1-3, after being implemented by the controller “1420”], further cause the apparatus [see fig. 14, pg. 16, ¶300 lines 1-3, trigger the terminal] to: 
	receive third indication information [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, receive DL DCI], wherein the third indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicates a set of symbol quantity or symbol location of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)]; and 
	receive second indication information from a network device [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, receive DL DCI from the base station], wherein the second indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicates indexes of the symbol quantity or the symbol location of the uplink control channel in the set [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)].

Regarding Claims 6 and 14,
	The combined system of Ryu and Han discloses the apparatus according to claim 13 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
[see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] comprises the indexes of the at least one symbol quantity or the at least one symbol location of the uplink control channel in the set [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)], and the set is configured by the network device by using higher layer signaling [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, the DL DCI is received from the base station through system information or RRC signaling].

Regarding Claims 7 and 15,
	The combined system of Ryu and Han discloses the apparatus according to claim 13 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu further discloses wherein at least one maximum code division multiplexing capabilities supported by different symbol quantities or different symbol locations in the set are the same [see pg. 10, ¶177 lines 1-5, code division multiplexing (CDM) is performed in the same time-frequency resources between the xPUCCHs].

Regarding Claims 8 and 16,
	Ryu discloses the apparatus according to claim 13 [see fig. 14, pg. 16, ¶300 lines 1-3, the terminal].
	Ryu does not explicitly teach “wherein a quantity of symbols occupied by the uplink control channel in a time domain is between 4 and 14, and the quantity of terminal devices multiplexed in a code division manner on the unit resource in the physical resource is one of one, two, or three times a quantity of corresponding terminal devices that are not multiplexed in a code division manner on the unit resource in the physical resource”.
[see fig. 6, pg. 6, ¶86 lines 1-9, the first 12 QPSK symbols in the first SC-FDMA symbol are copied to the second-fifth data SC-FDMA symbols for each slot], and the quantity of terminal devices multiplexed in a code division manner on the unit resource in the physical resource [see fig. 6, pg. 6, ¶86 lines 1-9, the length-5 orthogonal cover code (OCC) is applied in each slot (i.e. of a subframe) for code division UE multiplexing (CDM)] is three times a quantity of corresponding terminal devices that are not multiplexed in a code division manner on the unit resource in the physical resource [see pg. 7, ¶101 lines 1-8, each mapper maps three QPSK symbols to each of four different DFT modules.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a quantity of symbols occupied by the uplink control channel in a time domain is between 4 and 14, and the quantity of terminal devices multiplexed in a code division manner on the unit resource in the physical resource is one of one, two, or three times a quantity of corresponding terminal devices that are not multiplexed in a code division manner on the unit resource in the physical resource” as taught by Han in the system of Ryu for the same motivation as set forth in claim 9.

Regarding Claim 17,
	Ryu discloses a non-transitory computer-readable storage medium comprising instructions which [see fig. 14, pg. 16, ¶316 lines 1-4, a memory “1430” storing program information wherein], when executed by a computer [see fig. 14, pg. 16, ¶303 lines 1-3, after being implemented by a controller “1420”], cause the computer to carry out [see fig. 14, pg. 16, ¶303 lines 1-3, trigger the controller “1420” to execute] the following: 
[see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5; pg. 14, ¶269 lines 1-3, receive DL DCI from the base station through system information or RRC signaling]; 
	obtaining [see fig. 10: Step(s) “S1010”/“S1020”, pg. 14, ¶269 lines 1-3; ¶270 lines 1-3, demodulate or decode the DCI], according to the first indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, whether the DCI field includes the UCI transmission information], a code division multiplexing capability of a physical resource of an uplink control channel [see pg. 10, ¶177 lines 1-5; pg. 15, ¶273 lines 1-4, code division multiplexing (CDM) performed in a time/frequency resource of an uplink control channel (xPUCCH)]; 
	determining the physical resource based on the code division multiplexing capability [see fig. 10: Step(s) “S1020”, pg. 10, ¶177 lines 1-5; pg. 14, ¶270 lines 1-3, identify, whether the UCI transmission information is included in the DCI field according to the code division multiplexing (CDM) performed in the time/frequency resource]; and 
	sending uplink control information on the physical resource of the uplink control channel [see fig. 10: Step “S1030”, pg. 14, ¶271 lines 1-3, transmit UCI to the base station through the uplink control channel (xPUCCH)].
	Ryu does not explicitly teach wherein the code division multiplexing capability is indicated by “a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource”.
	However Han discloses the code division multiplexing capability is indicated by a length of orthogonal cover codes for multiplexing terminal devices in a code division manner on a unit resource in the physical resource [see fig. 6, pg. 6, ¶78 lines 1-7; ¶86 lines 1-9, a length-5 orthogonal cover code (OCC) is applied in each slot (i.e. of a subframe) for code division UE (i.e. terminal) multiplexing (CDM)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the code division multiplexing capability is [see Han pg. 1, ¶3 lines 1-6].

Regarding Claim 18,
	The combined system of Ryu and Han discloses the non-transitory computer-readable storage medium according to claim 17 [see fig. 14, pg. 16, ¶316 lines 1-4, the memory “1430” storing program information].
	Ryu further discloses wherein the instructions [see fig. 14, pg. 16, ¶316 lines 1-4, the program information] which further cause the computer to carry out [see fig. 14, pg. 16, ¶303 lines 1-3, trigger the controller “1420” to execute] the following: 
	obtaining [see fig. 10: Step(s) “S1010”/“S1020”, pg. 14, ¶269 lines 1-3; ¶270 lines 1-3, demodulate or decode the DCI] a first resource index of the physical resource [see pg. 10, pg. 15, ¶273 lines 1-7, the time resource information of the xPUCCH is the subframe index of the xPUCCH on which the UCI is to be transmitted]; 
	obtaining [see fig. 10: Step(s) “S1010”/“S1020”, pg. 14, ¶269 lines 1-3; ¶270 lines 1-3, demodulate or decode the DCI] a symbol quantity and a symbol location of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)]; and 
	wherein the physical resource is determined [see fig. 10: Step(s) “S1020”, pg. 10, ¶177 lines 1-5; pg. 14, ¶270 lines 1-3, identify, whether the UCI transmission information is included in the DCI field] further based on the symbol quantity of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, according to the UCI transmission information including the time/frequency resource of the uplink control channel being the symbol index (or the number of symbols)].

Regarding Claim 19,
	The combined system of Ryu and Han discloses the non-transitory computer-readable storage medium according to claim 18 [see fig. 14, pg. 16, ¶316 lines 1-4, the memory “1430” storing program information].
	Ryu further discloses wherein the instructions [see fig. 14, pg. 16, ¶316 lines 1-4, the program information] which further cause the computer to carry out [see fig. 14, pg. 16, ¶303 lines 1-3, trigger the controller “1420” to execute] the following: 
	receiving second indication information from a network device [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, receive DL DCI from the base station], wherein the second indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicates the symbol quantity and the symbol location of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)].

Regarding Claim 20,
	The combined system of Ryu and Han discloses the non-transitory computer-readable storage medium according to claim 18 [see fig. 14, pg. 16, ¶316 lines 1-4, the memory “1430” storing program information]. 
	Ryu further discloses wherein the instructions [see fig. 14, pg. 16, ¶316 lines 1-4, the program information] which further cause the computer to carry out [see fig. 14, pg. 16, ¶303 lines 1-3, trigger the controller “1420” to execute] the following: 
[see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, receive DL DCI], wherein the third indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicates a set of symbol quantity or symbol location of the uplink control channel [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)]; and 
	receiving second indication information from a network device [see fig. 10: Step “S1010”, pg. 5, ¶98 lines 1-5, pg. 14, ¶269 lines 1-3, receive DL DCI from the base station], wherein the second indication information [see fig. 10: Step “S1020”, pg. 14, ¶270 lines 1-3, the DCI field (i.e. received in Step “S1010”) includes the UCI transmission information] indicates indexes of the at least one symbol quantity or the at least one symbol location of the uplink control channel in the set [see pg. 10, pg. 15, ¶273 lines 1-7, the UCI transmission information includes the time/frequency resource of the uplink control channel to be the symbol index (or the number of symbols)].

Allowable Subject Matter
Claims 4 and 12 is/are objected to as being dependent upon a rejected base claim (claim 1 or 9), but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims (claim 2 and/or 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Publication Document: US 2019/0342867 A1 “Lin et al.”; See fig. 2: Steps “210” & “220”, pg. 4, ¶57-¶60.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469